Citation Nr: 0729418	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
which, in part, denied service connection for a bilateral 
shoulder condition.

The Board notes that the veteran requested a hearing before a 
Decision Review Officer.  The requested hearing was scheduled 
at the RO in June 2006.  However, the veteran informed the RO 
that she did not wish to appear for the hearing.  The 
veteran's hearing request is therefore deemed withdrawn.


FINDING OF FACT

The veteran's current bilateral shoulder condition is not due 
to a disease or injury in active service.  

CONCLUSION OF LAW

The veteran's current bilateral shoulder condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in September 2003, the RO notified the 
veteran of the evidence needed to substantiate her claims for 
service connection.  The letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
she was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, the September 2003 VCAA 
letter contained a notation that the veteran should let VA 
know if she had any additional evidence to submit.  This 
statement served to advise the veteran to submit any evidence 
in her possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the September 2003 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  Since the claim is being denied, no rating is 
being given and no effective date is being set.  The veteran 
is, therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in March 
2004 and February 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 
2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted"). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In October 1976 the veteran presented with complaints of 
severe pain in her left shoulder for the past week.  She 
reported being a plane captain, which required a lot of 
lifting.  The assessment was a muscle strain.

In February 1977 the veteran presented with complaints of a 
stiff neck and shoulder after trauma to the head.  

In September 1977 the veteran was seen with complaints of 
right shoulder pain.  She reported straining her shoulder 
when reaching across to grab something as she worked on an 
airplane.  The assessment was a sprain to her right shoulder.

A report of medical examination in June 1980 for the purpose 
of release from active duty noted that the veteran had a 
vaccination scar on her right shoulder.  No other complaints 
regarding her shoulders were noted.

In April 1995 the veteran presented to Martin's Point Health 
Care with complaints of pain in her right upper/inner breast 
area.  She had a good range of motion of her shoulders in all 
directions with a little bit of aggravation of the pain in 
moving the right shoulder.

In October 2000 the veteran presented to Martin's Point 
Health Care with complaints of neck and shoulder tension.

In August 2002 the veteran presented to Martin's Point Health 
Care with complaints of a left shoulder injury.  She had pain 
in the joint that radiated up to her neck.  The assessment 
was left shoulder pain.  

A September 2002 left shoulder MRI at the Spectrum Medical 
Group was within normal limits.

In October 2002 the veteran attended physical therapy for 
back and shoulder pain.  She reported that the only time her 
shoulder bothered her was when she was driving.

In April 2003 the veteran presented with complaints of left 
elbow pain that radiated into her left shoulder.

X-rays at the Spectrum Medical Group in April 2003 
demonstrated no significant soft tissue, bone or joint 
abnormalities in the right and left shoulders.

In August 2003 the veteran presented to HealthSouth of 
Granite Hill as a result of being in an auto accident July 
2003.  

In January 2004 the veteran presented to Dr. Stephen Katz 
with complaints of left shoulder pain status post motor 
vehicle accident in July 2003  She reported that since the 
accident she had increased shoulder and neck pain.  X-ray's 
of her shoulder were "essentially normal" with minimal 
subacromial spurring.  The diagnosis was impingement of the 
left shoulder.

In March 2004 the veteran again presented to Dr. Katz with 
complaints of continuing pain.  Dr. Katz set her up for an 
arthroscopy of her left shoulder.

In March 2004 the veteran underwent a VA examination for her 
bilateral shoulder condition.  The examiner noted that after 
the veteran's discharge from active duty she continued in the 
Reserves.  During physical examinations for the Reserves in 
1978, 1987, 1992, 1994 and 1999 she did not report any 
shoulder complaints.  The examiner also noted that recent 
reports indicated a whiplash injury in 2003, which had 
required physical therapy.  

The veteran complained of increased shoulder pain and neck 
pain.  She reported that during her active duty she regularly 
pushed up on the wing an airplane and had subsequent 
bilateral shoulder pain for which she sought treatment.  
Crepitus was noted at the time and she was placed on light 
duty.  The veteran also recalled having a pulling injury in 
her shoulders when she dropped a flight box on a slippery 
surface.  She noted increased pain in her shoulders over the 
years when doing push ups.  

The veteran was in a motor vehicle accident in July 2003 and 
sustained a whiplash injury that aggravated her neck and 
shoulder pain.  The diagnosis was mild impingement syndrome 
of the right shoulder and impingement of the left shoulder.  
The examiner noted that while the veteran complained of 
shoulder pain in 1977 during service, there were no further 
complaints regarding shoulder pain in her service or Reserve 
records from 1978 to 1999.

In April 2004, the veteran presented for a follow up of her 
left shoulder arthroscopic superior labral anteoposterior 
(SLAP) repair and arthroscopic subacromial decompression 
(ASAD).

An April 2004 physical therapy note from HealthSouth Granite 
Hill stated that prior to the veteran's motor vehicle 
accident in July 2003, she was being treated at their 
facility for several months for her left shoulder pain which 
had been improving.  However, after the accident her neck 
continued to bother her and her neck was worse.

In February 2006 the veteran underwent a VA examination for 
her bilateral shoulder condition.  The examiner noted that 
during her active duty, the veteran was a plane captain and 
did a lot of lifting and crawling with increased pain.  The 
examiner also noted that the veteran was involved in a motor 
vehicle accident in July 2003 and underwent a SLAP repair of 
her left shoulder in April 2004.  In the 22 years between the 
end of her active duty and her 2002/2003 shoulder complaints, 
the veteran had ongoing care; however, the veteran did not 
have shoulder complaints until 2002 and 2003.  

An x-ray of her right shoulder was unremarkable.  Regarding 
her left shoulder, the examiner stated that the veteran's 
current problems were primarily related to her motor vehicle 
accident, which resulted in SLAP surgery in 2004.  The 
veteran was found to have type II acromion in her shoulders.  
This made her more prone to impingement which she had in 
2002.  The examiner noted that there was no medical evidence 
of ongoing shoulder problems over a 22 year period after she 
separated from service.  The diagnosis was left shoulder mild 
post surgical stiffness and discomfort and right shoulder 
mild impingement.  T

The examiner also stated that the veteran's in-service soft 
tissue sprain of the left shoulder and sprain of the right 
resolved in service.  The examiner concluded that it was not 
as likely as not that the veteran's current left and right 
shoulder condition was related to service.

Analysis

The record indisputably documents a current bilateral 
shoulder disability as the veteran has left shoulder mild 
post surgical stiffness and discomfort and right shoulder 
mild impingement.

The veteran's service medical records are significant for 
complaints of pain in both shoulders for which she received 
treatment.  Therefore, the element of an in-service injury is 
satisfied.

The remaining question is whether the current bilateral 
shoulder disability is the result of an injury or disability 
while in service.  

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
contentions.  However, as a lay person, she is not competent 
to render an opinion on matters of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the veteran would be competent to report a 
continuity of symptomatology, she has not done so.  Even if 
her current contentions could be construed as reporting such 
continuity, they would have to be weighed against the 
contemporaneous record showing no complaints during the 
decades between 1977 and 2000, and the opinion of the VA 
examiner.  These contemporaneous records and current opinion 
are more probative than statements made years after the 
events in question and in the course of the claim for VA 
compensation.

The only competent opinion of record is that of the February 
2006 VA examiner who concluded that it was not as likely as 
not that the veteran's current left and right shoulder 
condition was related to service.

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a bilateral shoulder 
condition is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


